THE        ATTOKNEY               GENERAL
                 OPTEXA~



                        October     5@ 1948

Hon. C, H. Cavness
State Auditor
Austin, Texas

  Attention:
  Mr. William   A. Harrison
                                  Opinion   No.   V-696

                                  Re:   Effective    dates of clem-
                                        ency proclamations      and
                                        the legality     of payment
                                        of discharge     funds 5
                                        years after    a condition-
                                        al pardon is granted,
Dear Sir:-

           In your letter  of      reoent date you request    an
opinion   by this department       upon the following  questions:

           "Under Section     10 of Article  6203,
      Vernon's  R, C, S.,     the Texas Prison Sys-
      tern is required   to   pay $i5aO0 to each pa-
      rolee who receives      a Conditional  Pardon,

            "In checking    the records   of the Texas
      Prison   System we find that during the oal-
      endar year 1948 the Prison System has made
      payments to parolees      who received    Condi-
      tional   Pardons back in the year 1943*          Is
      this procedure     legal  in view of our two-
      year Statute    of Limitation?

             "In our examination     of Clemency Proc-
      lamations    signed by the Governor,      we find
      that the Texas Prison        System is following
      the practice     of starting     Clemency on the
      date the convict      is released    from Prison,
      in view of the fact that specified          dates
      are not shown in the Clemency Proclame-
      tions,

          "This procedure has caused confusion
      as no one seems to know whether such
                                                                            .   .




Hon.   C. H. Cavness     - Page 2      (V-696)



       Clemency should become effective      as of
       the date of the Proclamation     or as of the
       date the prisoner    is released  from Prison.
       Xi11 you please advise whet procedure
       should be followed?”

            Section   10 of Article      6203 of Vernon’s          Civil
Statutes    is as follows:

            YJpon the discharge         of any prisoner
       upon parole,     either     under the provisions       of
       this Act, or through the exercise            by the
       Governor of executive         clemency,  independent
       of this Act, such person so paroled,             shall
       be furnished     by the proper officers        of the
       State Prison Board with such clothing             as is
       usually   furnished     to prisoners    upon dis-
       charge from prison        in this State together
       with a railroad      non-transferable      ticket
       from the place of his discharge          to the place
       of his conviction       and sentence,    and in addi-
       tion thereto     the sum of $5.00,”

            The current   appropriation        for   the   Texas    Pris-
on System    contains   the following       rider:

             “Discharged    convicts   revolving      fund,
       Twenty-five     Thousand ($25,000.00)        Dollars
       is continued      and reappropriated       until   Sep-
       tember 1, 1949, to be deposited            equally   in
       the First    National    Bank 01 Huntsville        and
       the Huntsville      National   Bank, and each of
       said Banks shall      deposit   with the General
       Manager of the Prison System, bonds or se-
       curity    to be approved by the Prison Board
       and the Attorney      General of the State of
       Texas to secure said deposit,          and this ep-
       propriation     is made under and by virtue          of
       the law of the Acts of the First            Called Ses-
       sion of the 43rd Legislature,          page 228,
       Chapter 104, and it is the intent            of the
       Legislature     to carry this Act out in full
       as provided     for in Chapter 104, Acts of the
       First   Called Session      of the 43rd Legisla-
       ture, and all discharged,         paroled,     or par-
       doned convicts      shall be paid out of this
       fund from moneys earned from any source of
       the Prison System and deposited           to this
C. H. Cavness     - Page 3      (V-696)


       fund under the provisions    of       said Chapter
       104 of the Acts of the First          Called Ses-
       sion of the 43rd Legislature,”

         The Prison iievolving   Fund thus appropriated     is
a part of the State monies,    and the appropriation    there
made is a part of the biennial    appropriation    and as such
expires at the end of the biennium,

           Answering your       questions in the order         in which
they   are above repeated,       we beg to advise:

            It is the opinion   of this office    that biennial
appropriations    are meant to cover items and claims for
the current period    for which the appropriations        are made,
and may not be used for purposes       such as you mention of
paying claims arising     prior   to such appropriations.

            Undoubtedly,      an appropriation     could    be made to
pay an existing     liability     antedating    the Act     if the lan-
guage used clearly       evIdencea    SW& iltentlm,         but no such
intention    appears in the rider       quoted,     Your    first ques-
tion,   therefore,    is answered in the negative.,

            An executive       clemency is the Act of the Governor
evidenced     by his .proclamation.         The legal    effeot    of the
proclamation      is.to    tender to the ooavict        the clemency
therein    drfined,     and in the terms and upon the conditions
therein    stated,      Any clemency      (especially    one involving
conditions)     must be accepted         by the convict     before    it be-
comes effective,          Ex parte Frazier,       239 S, W, 972;     Ex
parts Davenport,        7 S- WD (2d) 589,         For computing the
time of the clemency,          therefore,     the period    begins when
the proclamation        io made known to thr Brirol          Hanagor, the
prisoner    haa accepted       thm same    and has bmon lotuallj        IO-
leased thereunder 0




             The lpBrowiatio&   of the ourrtit     bismium
       to  the Texap Prirr    &Lqak@ for paying $5.00       to
       a convict    reoeiving a oallitioral     par&n rry
       amt be use& to pay these conviots       whcse coali-
       tional   pardons were issuea     prior to the Apprr-
       priation   Act.

            A olemenoy to a convict  released           from
       prison  is computed, as to time, rru             ths (Iay
                                                                  -   -




Hon.    C. H. Cavness    - Page 4        (v-696)


        such convict    is   released    from the Prison.

                                          Yours   very   truly,

                                    ATTOIXN~YGBNERALOF TiXAS



                                    BY    a&
                                          Ocie Speer
0S:wb                                     Assistant




                                    ATTO.RNEYGENERAL